Citation Nr: 1622543	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1971 to May 1973, and his decorations include a Combat Action Ribbon and a Vietnam Service Medal.  He also served on active duty in the Army from January 2004 to March 2005, including service in Kuwait and Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for residuals of a neck injury, assigning a 10 percent disability rating effective November 27, 2009.  

In August 2011, the Veteran notified the Board that he did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In an August 2011 substantive appeal (VA Form 9), the Veteran asserted that he quit his job because the pain in his neck and right shoulder had gotten unbearable, and that he tried vocational rehabilitation, which did not work.  The Veteran's representative contended in a May 2016 information hearing presentation that a new VA examination is warranted, as the most recently examination was in December 2009 and was no longer contemporaneous with the Veteran's current level of disability.  

The claims file contains VA treatment records that list cervical spine pain among the Veteran's active problems; however, no treatment records related to cervical spine pain or vocational rehabilitation are currently associated with the file.  As such, updated VA treatment records should be associated with the claims file.  VA has a duty to seek the additional records.  38 U.S.C.A. § 5103A(b)(1).

In addition, due to the Veteran and his representative's statements regarding his current symptomatology, as well as the length of time since the prior VA examination, the Board finds that a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Obtain the VA vocational rehabilitation file and associate it with the claims file.

3.  After obtaining the records requested above, schedule the Veteran for a VA examination to determine the current level of severity of the service-connected residuals of a neck injury.  All tests and studies deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

The examiner is asked to describe the range of motion of the cervical spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




